 
Exhibit 10.2
 
Execution Copy


THE SECURITIES REPRESENTED HEREBY HAVE BEEN ISSUED WITHOUT REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAWS, AND
MAY NOT BE SOLD, TRANSFERRED OR PLEDGED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO BORROWER THAT THE TRANSFER IS
EXEMPT FROM REGISTRATION UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS.
 
LAPIS TECHNOLOGIES INC.
SECURED PROMISSORY NOTE
 
$3,000,000.00
New York, New York
September  1, 2011



FOR VALUE RECEIVED, the undersigned, Lapis Technologies Inc., a Delaware
corporation, with an office located at 70 Kinderkamack Road, Emerson, New Jersey
07630 (“Borrower”), hereby unconditionally promises to pay to UTA Capital LLC, a
Delaware limited liability company (“Purchaser”), on the Maturity Date (as
defined in Section 4 hereof) to the order of Purchaser, at the office of
Purchaser located at 100 Executive Drive, Suite 330, West Orange, NJ 07052, or
such other address designated by Purchaser, in lawful money of the United States
of America and in immediately available funds, the principal amount of three
million dollars ($3,000,000.00) (the “Principal Amount”).  
 
1.           PURCHASE AGREEMENT.  This Secured Promissory Note (the “Note”) is
one of up to three notes (collectively, the “Notes”) purchased or which may be
purchased under that certain Note and Warrant Purchase Agreement, dated as of
July 12, 2011, between Borrower and Purchaser (as may be amended from time to
time, the “Purchase Agreement”).  The Purchaser is entitled to the benefits and
subject to certain obligations under the Purchase Agreement and may enforce the
agreements of Borrower contained therein and exercise the remedies provided
thereby.  All words and phrases used herein and not otherwise specifically
defined herein shall have the respective meanings assigned to such terms in the
Purchase Agreement to the extent the same are used or defined therein.
 
2.           HEADINGS, ETC.  The headings and captions of the numbered
paragraphs of this Note are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.  Whenever used, the singular number shall include the plural,
the plural the singular, and the words “Purchaser” and “Borrower” shall include,
respectively, their respective successors and assigns; provided, however, that
Borrower shall in no event or under any circumstance have the right to assign or
transfer its obligations under this Note.

 
 

--------------------------------------------------------------------------------

 

3.           SECURITY.  The obligations of Borrower hereunder are secured by (a)
a security interest in and pledge of (i) all of the assets of the Borrower,
including all of the shares of capital stock of the Borrower’s Subsidiaries
presently owned or hereinafter acquired, either directly or indirectly, by the
Borrower, certain of which security interests and pledges may be subordinate to
pledges of such assets to banking institutions that have or may provide credit
to the Borrower, and (b) guarantees of all of the obligations of Borrower
hereunder being made by the Borrower’s Subsidiaries, which guarantees are
secured by a security interest in and pledge of all of the assets of the
Subsidiaries, including all of the shares of capital stock of the Borrower’s
other Subsidiaries presently owned or hereinafter acquired, either directly or
indirectly, by the guarantor Subsidiaries, certain of which security interests
and pledges may be subordinate to pledges of such assets to banking institutions
that have or may provide credit to the Subsidiaries, all as more fully described
in the Purchase Agreement and the other Transaction Documents.
 
4.           MATURITY.  This Note shall mature on March 1, 2014, unless such
date shall be otherwise extended in writing by Purchaser in its sole discretion
(such date, the “Maturity Date”).  On the Maturity Date, all outstanding
principal and any accrued and unpaid interest due and owing under the Note shall
be immediately paid by Borrower.
 
5.           INTEREST; INTEREST RATE; PAYMENT; ADDITIONAL INTEREST.
 
(a)           This Note shall bear interest (other than interest accruing as a
result of a failure by Borrower to pay any amount within three (3) business days
of when due as set forth in subparagraph (b) below) at an annual interest rate
initially equal to eight percent (8%) per annum on the then outstanding
principal balance (the “Interest Rate”).  Interest (other than interest accruing
as a result of a failure by Borrower to pay any amount when due as set forth in
subparagraph (b) below) shall accrue until all amounts owed under the Note shall
be fully repaid, and shall be due and payable monthly in arrears on the last
business day of each calendar month following the issuance date.  Any accrued
and unpaid interest shall be due at the Maturity Date.  Interest shall be
calculated on the basis of the actual number of days elapsed over an assumed
year consisting of three hundred sixty-five (365) days.
 
(b)           If all or a portion of the principal amount of the Note or any
interest payable thereon shall not be repaid within three (3) business days of
when due whether on the applicable repayment date, by acceleration or otherwise,
such overdue amounts shall bear interest at a rate per annum that is three
percent (3%) above the Interest Rate then in effect, from the date of such
non-payment until such amount is paid in full (before as well as after judgment)
and shall be due immediately.
 
(c)           The Borrower shall repay to the Purchaser the Principal Amount in
three equal principal payments of $1,000,000 each, the first on the first
anniversary date of the date of this Note, and the second on the second
anniversary date of the date of this Note, with the remaining principal balance
due at the Maturity Date.
 
(d)           All payments to be made by Borrower hereunder shall be made,
without setoff or counterclaim, in lawful money of the United States by check or
wire transfer in immediately available funds.
 
 
2

--------------------------------------------------------------------------------

 
 
6.           VOLUNTARY AND MANDATORY PREPAYMENT; PAYMENT RIGHTS UPON MERGER,
CONSOLIDATION, ETC.;
 
(a)           The Borrower shall have the right to prepay the principal amount
of this Note, without penalty or premium, at any time upon two (2) days’ prior
written notice to Purchaser.
 
(b)           If, at any time, prior to the Maturity Date, Borrower proposes to
consolidate or effect any other corporate reorganization with, or merge into,
another corporation or entity that previously did not hold, directly or
indirectly, more than twenty percent (20%) of Borrower’s Common Stock, whereby
such corporation or entity immediately subsequent to such consolidation, merger
or reorganization will own capital stock of Borrower or entity surviving such
merger, consolidation or reorganization representing more than fifty (50%)
percent of the combined voting power of the outstanding securities of Borrower
or such entity immediately after such consolidation, merger or reorganization,
or has the right to elect nominees to a represent a majority of Borrower’s Board
of Directors (a “Change of Control Event”), then Borrower shall provide
Purchaser with at least ten (10) days’ prior written notice of any such proposed
action.  Upon consummation of the Change of Control Event, Purchaser will, at
its option, have the right to demand immediate payment of all amounts due and
owing under this Note (including all accrued and unpaid interest) in
cash.  Purchaser will give Borrower written notice of such demand promptly (but
in no event later than five (5) days) following consummation of the Change of
Control Event.  All amounts due and owing hereunder shall be paid by Borrower to
Purchaser within five (5) days from the date of such written notice via federal
funds wire transfer(s) of immediately available funds.
 
(c)           Notwithstanding anything hereunder the Borrower acknowledges and
agrees that:
 
(i)           any net proceeds of any equity financing by the Borrower or any
Subsidiary will be applied as follows: (x) the first $4,000,000 may be retained
by the Borrower or applied to reduce other obligations of the Borrower or a
Subsidiary, and (y) 50% of the excess of such net proceeds over $4,000,000 may
be retained by the Borrower or applied to reduce other obligations of the
Borrower or a Subsidiary and the remaining 50% shall be applied to repayment of
the Principal Amount; and
 
(ii)          any net proceeds of any debt financing by the Borrower or any
Subsidiary will be applied 100% to repayment of the Principal Amount.
 
7.           ASSURANCES WITH RESPECT OF PURCHASER RIGHTS.  Borrower shall not,
by amendment of its Certificate of Incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, intentionally avoid or seek to avoid
the observance or performance of any of the terms to be observed or performed
hereunder by Borrower and shall at all times in good faith assist in the
carrying out of all the provisions of this Note and in taking of all such
actions as may be reasonably necessary or appropriate in order to protect the
rights of Purchaser against impairment.
 
8.           SENIOR INDEBTEDNESS.  Subject to Section 3.6 of the Purchase
Agreement, this Note shall be senior to all other Indebtedness of the Borrower.

 
3

--------------------------------------------------------------------------------

 
 
9.           EVENTS OF DEFAULT.  If any of the following events (each, an “Event
of Default”) shall occur and be continuing:
 
(a)           Borrower shall fail to pay any amount payable under this Note or
any other Transaction Document within three (3) business days after such payment
becomes due in accordance with the terms hereof;
 
(b)           Borrower or any Subsidiary shall fail to pay when due, and it
shall continue unremedied for a period of ten (10) calendar days, whether upon
acceleration, prepayment obligation or otherwise, any indebtedness of Borrower
or any Subsidiary (other than indebtedness owed to Purchaser under this Note and
the other Transaction Documents);
 
(c)           dissolution, termination of existence, suspension (unless fully
covered by business interruption insurance) or discontinuance of business (other
than as a result of a consolidation of one or more of Borrower’s Subsidiaries
with Borrower or another Subsidiary) or ceasing to operate as going concern of
Borrower or any Subsidiary;
 
(d)           any material representation or warranty made by Borrower herein,
in the Purchase Agreement or in any other agreement, certificate or instrument
contemplated by this Note or the Purchase Agreement shall have been incorrect in
any material respect on or as of the date made or deemed made;
 
(e)           any material portion of the Collateral is subjected to a levy of
execution, attachment or other judicial process or any material portion of the
Collateral is the subject of a claim (other than by the Purchaser) of a Lien or
other right or interest in or to the Collateral and such levy or claim shall not
be cured, disputed or stayed within a period of forty-five (45) days after the
occurrence thereof;
 
(f)           the Borrower fails, for any reason whatsoever, at the time of the
consummation of the Target Company Acquisition, to pledge all equity interests
or assets acquired in connection with such acquisition to Purchaser in
accordance with the terms set forth in the Transaction Documents;
 
(g)           Borrower shall default, in any material respect, in the observance
or performance of any obligation or agreement contained in this Note, the
Purchase Agreement, the other Transaction Documents, or any other agreement or
instrument contemplated by the Transaction Documents, and such default shall
continue unremedied for a period of fifteen (15) days after written notice to
Borrower of such default; or

 
4

--------------------------------------------------------------------------------

 

(h)           (i) Borrower or any Subsidiary shall commence any case, proceeding
or other action (A) under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
conservatorship or relief of debtors, seeking to have an order for relief
entered with respect to it, or seeking to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or
Borrower shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against Borrower or any Subsidiary any case,
proceeding or other action of a nature referred to in clause (i) above that (A)
results in the entry of an order for relief of any such adjudication of
appointment or (B) remains undismissed, undischarged or unbonded for a period of
forty-five (45) days; or (iii) there shall be commenced against Borrower or any
Subsidiary any case, proceeding other action seeking issuance of a warrant of
attachment, execution, distrait or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within forty-five (45) days from the entry thereof; or (iv)
Borrower or any Subsidiary shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in any of the acts set
forth in clauses (i), (ii) or (iii) above; or (v) Borrower or any Subsidiary
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due,
 
then, and in any such event, (1) if such event is an Event of Default specified
in subsection (h) above of this Section 9 with respect to Borrower,
automatically this Note (with all accrued and unpaid interest thereon) and all
other amounts owing under this Note shall immediately become due and payable,
and (2) if such event is any other Event of Default, Purchaser may, by written
notice to Borrower, declare the Note (with all accrued and unpaid interest
thereon) and all other amounts owing under this Note to be due and payable
forthwith, whereupon the same shall immediately become due and payable.  Except
as expressly provided in this Section 9, presentation, demand, protest and all
other notices of any kind are hereby expressly waived by Borrower.
 
10.         ENFORCEABILITY.  The Borrower acknowledges that this Note and
Borrower’s obligations under this Note are and shall at all times continue to be
absolute and unconditional in all respects, and shall at all times be valid and
enforceable irrespective of any other agreements or circumstances of any nature
whatsoever which might otherwise constitute a defense to this Note and the
obligations of Borrower under this Note or the obligations of any other Person
relating to this Note.  The Transaction Documents set forth the entire agreement
and understanding of Purchaser and Borrower, and Borrower absolutely,
unconditionally and irrevocably waives any and all right to assert any set-off,
counterclaim or crossclaim of any nature whatsoever with respect to this Note or
the obligations of Borrower hereunder, or the obligations of any other Person
relating hereto or thereto or to the obligations of Borrower hereunder or
otherwise in any action or proceeding brought by Purchaser to collect on the
Note, or any portion thereof (provided, however, that the foregoing shall not be
deemed a waiver of Borrower’s right to assert any compulsory counterclaim
maintained in a court of the United States, or of the State of New York if such
counterclaim is compelled under local law or rule of procedure, nor shall the
foregoing be deemed a waiver of Borrower’s right to assert any claim which would
constitute a defense, setoff, counterclaim or crossclaim of any nature
whatsoever against Purchaser in any separate action or proceeding).  The
Borrower acknowledges that no oral or other agreements, conditions, promises,
understandings, representations or warranties exist with respect to the
Transaction Documents or with respect to the obligations of Borrower thereunder,
except those specifically set forth in the Transaction Documents.  Borrower
agrees to pay all costs and expenses of Purchaser related to Purchaser’s
enforcement of the obligations of Borrower hereunder and the collection of all
sums payable hereunder, including but not limited to reasonable attorneys’ fees
and expenses, irrespective of whether litigation is commenced.  Any such amounts
shall be payable on demand, with interest at the rate provided above for overdue
principal and interest.

 
5

--------------------------------------------------------------------------------

 
 
11.         WAIVER.  Borrower waives presentment, demand for payment, notice of
dishonor and any or all notices or demands in connection with the delivery,
acceptance, performance, default or enforcement of any Transaction Document now
or hereafter required by applicable law, and agrees that no failure or delay on
the part of Purchaser, in the exercise of any power, right or remedy under this
Note shall impair such power, right or remedy or shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
remedy preclude other or further exercise of such or any other power, right or
remedy.  No notice to or demand on Borrower shall be deemed to be a waiver of
the obligation of Borrower or of the right of Purchaser, to take further action
without further notice or demand as provided in any of the Transaction
Documents.
 
12.         AMENDMENTS.  This Note may not be modified, amended, changed or
terminated except by an agreement in writing signed by Borrower and the
Purchaser.  Any amendment or waiver effected in accordance with this Section 12
shall be binding upon Borrower, Purchaser and each transferee of this Note.
 
13.         USURIOUS INTEREST RATE.  Notwithstanding anything to the contrary
contained in this Note, the interest paid or agreed to be paid hereunder shall
not exceed the maximum rate of non-usurious interest permitted by applicable law
(the “Maximum Rate”).  If Purchaser shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Note or, if it exceeds such unpaid principal, shall be refunded to
Borrower.  In determining whether the interest contracted for, charged, or
received by Purchaser exceeds the Maximum Rate, Borrower may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of this Note.
 
14.         NOTICES.  Any notice required or permitted by this Note shall be in
writing and shall be deemed sufficient upon delivery, when delivered personally
or by a nationally-recognized delivery service (such as Federal Express or UPS),
or seventy-two (72) hours after being deposited in the U.S. mail, as certified
or registered mail, with postage prepaid, and in all cases addressed to the
party to be notified at such party’s address as set forth above on the signature
pages to the Purchase Agreement.

 
6

--------------------------------------------------------------------------------

 

15.         GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.  This Note and
all acts and transactions pursuant hereto shall be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflicts of laws to the extent that the general application of the laws of
another jurisdiction would be required thereby.  The Borrower hereby irrevocably
consents to the exclusive jurisdiction of any federal or state court located in
the State of New York and consents that all service of process be sent by
nationally recognized overnight courier service directed to Borrower at
Borrower’s address set forth herein and service so made will be deemed to be
completed on the business day after deposit with such courier.  The Borrower
acknowledges and agrees that the venue provided above is the most convenient
forum for both Purchaser and Borrower.  The Borrower waives any objection to
venue and any objection based on a more convenient forum in any action
instituted under this Note.  THE BORROWER AND THE PURCHASER (BY ACCEPTANCE OF
THIS NOTE) MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
AND ALL RIGHTS THAT THEY MAY NOW OR HEREAFTER HAVE UNDER THE LAWS OF THE UNITED
STATES OF AMERICA OR ANY STATE THEREOF TO A TRIAL BY JURY IN RESPECT OF ANY
CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF THE PURCHASER RELATING TO
ENFORCEMENT OF THIS NOTE.  EXCEPT AS PROHIBITED BY APPLICABLE LAW, THE BORROWER
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO
CLAIM OR RECOVER IN ANY LITIGATION RELATING TO ENFORCEMENT OF THIS NOTE ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN,
OR IN ADDITION TO, ACTUAL DAMAGES.  THIS WAIVER CONSTITUTES A MATERIAL
INDUCEMENT FOR THE PURCHASER TO MAKE FUNDS AVAILABLE TO THE BORROWER AND TO
ACCEPT THIS NOTE.


[Signature page follows]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has duly executed this Secured Promissory Note as
of the date first written above.
 

 
BORROWER:
     
LAPIS TECHNOLOGIES INC.
     
By:
/s/ David Lucatz
 
Name:
 David Lucatz
 
Title:
 President and Chief Executive Officer




 
Address:
     
70 Kinderkamack Road
   
Emerson, New Jersey
   
07630
       


 
8

--------------------------------------------------------------------------------

 